1. Appellant contends that the county court of Tom Green county was without jurisdiction to hear and determine this cause, for the reason that the statutory lien is given upon real estate. It is true that the statute (Rev.St. 1895, arts. 3312-3315) gives a lien upon the railroad, and that the right of way of a railroad is real estate, but it also gives such lien upon the equipments of the railroad. If any doubt could be entertained that locomotives and cars are equipments of a railroad within the meaning of the statute, this doubt would be dispelled by an examination of article 3312 of the Revised Statutes, which uses the language: "Any railroad locomotive, car or other equipment of a railroad." The appellee did not seek a foreclosure upon the right of way or other real estate of the railway company, as is shown by his petition. Appellant cites in support of its contention Railway Co. v. Barnett, 55 S.W. 986. Nothing more was decided in that case as to the issue here involved than that the right of way of a railway company is real estate. Appellant also cites Railway Co. v. Allen, 1 White  W. Civ.Cas.Ct.App. § 572. The holding in that case is that the statute does not give a lien upon any of the personal property of a railroad, except its equipments.
2. We agree with the holding in Railway Co. v. Allen, supra, and for this reason we here reverse the judgment of the trial court in so far as it adjudges a lien against the personal property of appellant, other than its rolling stock and movable equipments, and in that respect judgment is here rendered for appellant. Said judgment for the sum of $299.67 against W. A. Worth, and, in so far as it forecloses appellee's statutory lien on the rolling stock and movable equipments of the Concho, San Saba 
Llano Valley Railway Company, is here affirmed. The costs of this appeal will be adjudged against appellee.
Reversed and rendered in part, and in part affirmed. *Page 346